Rao, C. J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of trays or boats similar in all material respects to those the subject of The Rembar Co., Inc. v. United States (57 Cust. Ct. 239, C.D. 2774) and that the items of merchandise marked “B” consist of lids or covers, imported with said boats or trays, in chief value of metal, which are necessary, integral, dedicated components of the boats or trays and designed for and used only with such boats or trays, the claim of the plaintiff was sustained.